Citation Nr: 1723979	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder, including migraine headaches, and if so, whether the claim should be reopened.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), and if so, whether the claim should be reopened.

3.  Entitlement to service connection for sleep apnea as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor.

5.  Entitlement to service connection for a headache disorder, including migraine headaches. 
6.  Entitlement to service connection for a stomach disorder, to include GERD.

7.  Entitlement to a disability rating higher than 20 percent for fibromyalgia prior to February 28, 2011, and a rating of 40 percent thereafter.

8.  Entitlement to a disability rating higher than 20 percent for a thoracolumbar spine disorder, to include degenerative joint and disc disease of the thoracolumbar spine, also claimed as stiff painful joints.

9.  Entitlement to a disability rating higher than 20 percent for a cervical spine disability, to include degenerative joint and disc disease with herniated nucleus pulposus.

10.  Entitlement to a disability rating higher than 10 percent for status post-right clavicle fracture with deformity and right shoulder tendonitis with degenerative changes.

11.  Entitlement to a disability rating higher than 10 percent for left lower extremity sciatica with sensory changes currently.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from in the Army from July 30, 1986 to June 15, 1987, and from December 27, 1990 to June 3, 1991; she also served in the Air National Guard from June 7, 1998 to June 20,1998 and in the Army National Guard from June 16, 2001 to June 30, 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the electronic claims file.

During the pendency of this appeal, by a rating decision in November 2012, the Veteran's disability rating for fibromyalgia was increased to 40 percent, effective February 28, 2011.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between Veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing her case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, in part, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The issues of entitlement to service connection for migraine headaches, and the claims for increased ratings for a cervical spine disability, a lumbar spine disability, fibromyalgia, right shoulder and clavicle disorder, and left lower extremity sciatica, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in January 2007, the RO declined to reopen the claim for service connection for headaches.  The Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case, but the Veteran did not file a timely substantive appeal, and the decision became final.

2.  The evidence received since the January 2007 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a headache disorder.

3.  In a rating decision in September 1995, the RO denied the Veteran's claim for service connection for a stomach disorder; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision, and the decision became final.

4.  The evidence received since the September 1995 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a stomach disorder.

5.  The Veteran served in Southwest Asia during the period of the Persian Gulf War.

6.  The Veteran's GERD is not due to an undiagnosed illness, and it is not otherwise related to a period of active service or period of active duty for training.

7.  The Veteran's sleep apnea is not due to an undiagnosed illness, and it is not otherwise related to a period of active service or period of active duty for training.

8.  At her April 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review her application to reopen the claim of entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that declined to reopen the Veteran's claim for service connection for a headache disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for a headache disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 1995 rating decision that denied the Veteran's claim for service connection for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received, and the claim for service connection for a stomach disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The Veteran's GERD is not due to an undiagnosed illness, and it was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 CFR §§ 3.303, 3.317 (2016).

6.  The Veteran's sleep apnea is not due to an undiagnosed illness, and it was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 CFR §§ 3.303, 3.317 (2016).

7.  The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in February 2010.  The claims were last adjudicated in November 2012. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


1. Headache disorder

In September 1995, the RO denied service connection for a headaches on the basis that the medical evidence failed to a current disorder, that is, the medical records documented no complaint, treatment or findings of headaches.  Thereafter, in a rating decision in January 2007, the RO declined to reopen the claim for service connection for headaches because new and material evidence had not been presented to reopen the claim.  The Veteran filed a timely notice of disagreement.  In July 2008 the RO issued a statement of the case, but the Veteran failed to perfect a timely appeal of the January 2007 rating decision.  Ultimately, the January 2007 rating decision became final because the Veteran failed to complete an appeal on the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen her claim in December 2009.

At the time of the January 2007 rating decision, the evidence of record consisted of service treatment records, VA and private treatment records.  The evidence received since the prior final denial includes private and VA treatment records that show a diagnosis and treatment for migraine headaches, a July 2010 VA examination report that contained a diagnosis of migraine headaches and the Veteran's testimony that her headache disorder was worsened by a June 2005 head injury incurred in the line of duty.

This evidence is new, as it was not part of the record at the time of the January 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides a current diagnosis of a headache disorder and indication that the Veteran's migraines worsened in service.  Therefore, the evidence is new and material, and the claim is reopened.
2. Stomach disorder

In a rating decision in September 1995, the RO denied the claims for service connection for a stomach condition based on the finding that the evidence failed to show that a current chronic digestive disorder.  The Veteran was informed of the decision and of her appellate rights, but did not file a timely notice of disagreement with that decision, and as such the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2014); see also Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.

The evidence considered at the time of the September 1995 rating decision that denied the Veteran's claim for service connection for a stomach disorder included the service treatment records which showed that the Veteran was seen in October 1986 during for abdominal wall pain.  She was also seen in June 1987 for vomiting associated with a viral infection.  She was again seen in August 1992 for complaints of nausea which the Veteran believed were due to lack of sleep.  The evidence received since the prior final denial of the claim includes medical records showing a diagnosis and treatment for acid reflux and GERD, along with a VA examination in July 2010 that documented a diagnosis of GERD.

Such evidence is new as it was not previously of record.  Moreover, as the evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for a stomach disorder, diagnosed as GERD, is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317 (a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317 (e).

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training, (ACDUTRA), or for disability resulting from an injury incurred in the line of duty occurring during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106 (West 2016).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. GERD

The Veteran contends that she currently suffers from a stomach disorder that is etiologically related to her service in Southwest Asia during the period of the Persian Gulf War.

The competent medical evidence of record indicates that the Veteran's stomach complaints have been attributed to a gastrointestinal disorder diagnosed as GERD; these complaints thus cannot be service-connected as being due to an undiagnosed illness.  There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.  Though service connection cannot be presumed, the Veteran's GERD may still warrant direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records show that the Veteran was seen in October 1986, during her first period of active duty service for abdominal wall pain, and complaints of vomiting in June 1987, which were attributed to a viral infection.  The Veteran complained of nausea in August 1992, which she believed was due to lack of sleep.  In January 2003 she was treated for acid reflux/GERD.  A January 2006 treatment note recorded a diagnosis of GERD in 1994.  A Medical Evaluation Board in January 2007 noted a past medical history of GERD.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability was incurred during a period of active duty or ACDUTRA or is the result of injury during INACDUTRA.

On VA Gulf War examination in February 2006, the Veteran reported a history  of gastroesophageal ref lux disease and having reflux symptoms which were worsened with food.  Reportedly her symptoms initially manifested in 1992 after she served in the Gulf War.  In December 2006, the examiner noted that this symptoms were likely attributable to GERD.

On VA examination in July 2010 the Veteran reported the onset of a burning sensation in the epigastric area in 1991 while stationed in Saudi Arabia.  She was treated with medication for her symptoms in 1992.  The examiner noted treatment for GERD in 2000 and 2003.   

A VA examiner in September 2010, following a review of the claims file, opined that the Veteran's GERD was less likely as not caused by, or a result of exposure to environmental hazards during service in Southwest Asia.  The examiner based the opinion on a review of the medical literature which failed to support a finding that GERD would develop secondary to environmental hazards in Southwest Asia.  The examiner further found that the complaints of abdominal pain and nausea noted during active duty service were acute and thus transitory and inconsistent with a diagnosis of GERD.  In this regard, the Veteran presented with acute left lower quadrant pain in October 1986 and examination in October 1993 was negative for any stomach, liver or intestinal trouble, or medication for treatment of a gastrointestinal disorder.  

The Board finds the September 2010 VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on a thorough review of the claims file, including the service treatment records and a VA examination report dated July 2010, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current GERD disorder to service. 

The Board has considered the statements of the Veteran.  The Veteran is certainly competent to report as to the observable symptoms she experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.  The Board finds that the specific, reasoned opinion of the September 2010 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which she relied to form the opinion, and she provided a rationale for her conclusion.  Moreover, to the extent the Veteran is claiming that she has had symptoms since her service in Southwest Asia, such an assertion is contradicted by the Veteran's own Reports of Medical History in October 1993.  Thus, any such assertion is found to be lacking credibility.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's GERD is related to her military service, to include the environmental exposures therein, nor is it shown to have had begun during a period of active duty or ACDUTRA.  Thus, service connection for GERD is denied.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



2. Sleep apnea

The Veteran contends that she currently suffers from a sleep apnea that is etiologically related to service, to include her service in Southwest Asia during the period of the Persian Gulf War.

The Veteran's medical records reflect a diagnosis of sleep apnea.  A June 2006 sleep study revealed sleep apnea.  Shortly thereafter she was provided a CPAP machine.  The Veteran's subsequent treatment records reflect a diagnosis of sleep apnea.  Therefore, because the Veteran's condition has been attributed to a known clinical diagnosis, sleep apnea, it cannot represent undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  See 38 U.S.C.A. § 1117; C.F.R. §  3.317.

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with sleep apnea while still enlisted in the National Guard.  As noted above, a National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.6. 

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C.A. § 101 (24).  The record does not reflect that the Veteran was on active duty during the relevant time period (June 2006), thus the claim must be based on a period of ACDUTRA.

None of the treatment records from the Veteran's Guard service show the onset of sleep disorder during a period when her unit was called into federal service.  In addition, none of the service treatment records show the onset of sleep disorder during a period of active duty service or a period of ACDUTRA, nor any signs or symptoms of it during any such period.  Moreover, the Board notes that the Veteran does not contend that her sleep disorder had its onset specifically during a period of active duty service or ACDUTRA or was aggravated by a specific period of ACDUTRA, or resulted from an injury during a period of INACDUTRA. 

In short, there is no record of a diagnosis of sleep disorder during a period of active duty service or ACDUTRA, or that her current sleep disorder resulted from an injury during INACDUTRA, which is a necessary requirement of the Veteran's service connection claim. 

For the sake of completeness, the Board will now discuss the nexus element or relationship, between the Veteran's current diagnosed sleep apnea and her military service.  Here, the only medical opinion of record weighs against the Veteran's claim.

A VA examiner in September 2010 noted that the Veteran was diagnosed with sleep apnea in 2006 and opined, following a review of the claims file, that the Veteran's sleep apnea was less likely as not caused by or a result of related to exposure to environmental hazards during service in Southwest Asia.  The examiner based the opinion on the medical literature which did not support a finding that sleep apnea could develop secondary to environmental hazards.  Instead, the examiner noted that obesity was the most significant risk factor for the development of obstructive sleep apnea, and the Veteran had a body mass index of 32.76.  Other significant risk factors for the development of obstructive sleep apnea were craniofacial abnormalities and upper airway soft tissue abnormalities, and potential risk factors included heredity, smoking, nasal congestion and diabetes.  The examiner noted that adult sleep apnea was a complex disease not due to a single mutation or protein action.  This conclusion was supported by evidence that only about one fourth of the prevalence of obstructive sleep apnea or an elevated apnea hypopnea index had a genetic basis.  

The Board finds that the September 2010 VA examiner's medical opinion is highly probative in this matter, because it is based on a review of the claims folder, and based off of consideration of the medical literature.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report symptoms of snoring and falling asleep, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau, 492 F.3d at 1377, n. 4.  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that she has sleep apnea that is due to her service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her current sleep apnea is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Moreover, even assuming the Veteran's frequent trouble sleeping could be equated with sleep apnea, there is no indication it began during a given period of active duty service or ACDUTRA. 

As the preponderance of the evidence is against the claim, the claim for service connection for sleep apnea is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  Following a timely notice of disagreement with the September 2010 rating decision, and the issuance of a statement of the case, in December 2012 the Veteran perfected an appeal concerning the application to reopen the claim of entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor.  

At her Board hearing in April 2016, the Veteran withdrew from appellate review her application to reopen the claim of entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

As new and material evidence has been presented, the claim for service connection for a headache disorder, diagnosed as migraines, is reopened, to this extent only is the appeal granted.

As new and material evidence has been presented, the claim for service connection for a stomach disorder, diagnosed as GERD, is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for GERD, claimed a stomach problem, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.

The appeal regarding the application to reopen the claim of entitlement to service connection for a gynecological disorder, to include dysmenorrhea and vaginal odor, is dismissed.


REMAND

Having reopened the claim for service connection for a headache disorder, the Board notes that additional development is necessary before further appellate review on the merits.  The Veteran contends that she developed headaches prior to service but asserts that her headaches were aggravated by a head injury incurred in the line of duty (LOD) during a period of INACDUTRA in June 2005 when she fell off a truck.  

The service treatment records starting in 1993 noted complaints and treatment for  migraine headaches.  She was treated for migraines in May 1995.  In a March 1996 Report of Medical history, the Veteran endorsed a history frequent or severe headaches which the examiner noted were controlled with medication.  The records also document that the Veteran sustained a right clavicle fracture and head trauma when she fell off truck in June 2005.  This injury was determined to have been incurred in the LOD.  Service connection for a cervical spine disability, a thoracolumbar spine disorder and a right clavicle and shoulder disorder has been established as due to the June 2005 injury.  In September 2005, she was seen for migraines.  A February 2006 treatment note recorded complaints of more frequent and intense migraines.  A January 2007 Medical Evaluation Board Report noted migraine headaches managed with Excedrin.  Reportedly, she had only three severe prostrating and incapacitating headaches during the preceding year.  Subsequent treatment records show continued treatment for migraine headaches. 

On VA examination in July 2010 the examiner noted a history of migraine headaches having had their onset in 1992.  The Veteran endorsed migraines approximately twice a week.  She described most attacks as prostrating, accompanied by photophobia and phonophobia, as well as scintillating visual disturbance.  

A different VA examiner in September 2010 provided an addendum opinion report, wherein she indicated that the Veteran's migraine headaches were less likely as not caused by or a result of the result of the head injury shown during inactive duty, nor were the headaches secondary to environmental hazards during service in Southwest Asia.  The examiner based the opinion on the fact that the Veteran was seen and treated for migraine headaches prior to her head injury and there was no evidence of aggravation.  In support of the opinion, the examiner cited to the service treatment records.

At the April 2016 Board hearing, the Veteran testified that she first experienced migraines in 1983 following the birth of her son.  These headaches were severe in nature and lasted approximately a year.  Thereafter, she continued to experience headaches, but of a much lesser intensity.  The Veteran testified that following the June 2005 head injury, her headaches decidedly intensified and became more frequent.  She equated headaches experienced after the LOD injury with those experienced in 1983.  Reportedly, in the preceding 12 month period she had over 30 prostrating attacks.  

Although the September 2009 VA examiner stated that all medical evidence was reviewed, the examiner does not appear to have considered the Veteran's competent statements of worsening headaches following the June 2005 head trauma.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau, supra.  The Board finds that a complete, in-person examination with medical nexus opinion is required to address the Veteran's contentions.

Next, the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's increased rating claims.  In this regard, the Veteran testified in April 2016 that she was being treated at the VA.  The medical evidence of record, however, dates only from September 2010 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claims, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, as the last VA compensation examinations to evaluate the Veteran's cervical spine disability, lumbar spine disability, post-right clavicle fracture with deformity and right shoulder tendonitis with degenerative changes, left lower extremity sciatica and fibromyalgia, were conducted in 2010 and 2011, more than six years ago, the Board finds that remand for new VA examinations is also warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records dated since September 2010, including treatment records from the VA in Florida, including records from the Brooksville Community Based Outpatient Clinic (CBOC).  If any requested records are not available, the Veteran should be notified of such. 

2.  After any additional records have been obtained and associated with the electronic record, schedule the Veteran for VA headache examination to address her claim for service connection for headaches.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following: 

a) Diagnose any current headache disorder found to be present.

b) Determine whether is it at least as likely as not (50 percent probability or higher) that any current headache disorder had its onset in service or is otherwise related thereto (considering all periods of active duty service, verified ACDUTRA and INACDUTRA).  Please explain why or why not.

c) If not, is it at least as likely as not (50 percent probability or higher) that any current headache disorder was incurred or aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of the Veteran's period of INACDUTRA in June 2005, to include the documented head trauma incurred in the LOD? Please explain why or why not.
d) Is it at least as likely as not (a probability of at least 50 percent or higher) that any current headache disorder is caused by a service-connected disability, including the cervical spine disability? 

e) If not caused by a service-connected disorder, is it at least as likely as not (a probability of at least 50 percent or higher) that the headache disorder has been permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by a service-connected disorder, including the cervical spine disability?  If so, the examiner should attempt to quantify the degree of worsening of the headache disorder that is attributable to the major depressive disorder.  A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected cervical and lumbar spine disabilities, as well as her left lower extremity sciatica.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner.  The examiner is requested to address the following:

a) Provide the range of motion of the cervical spine and lumbar spine in degrees during active motion, passive motion, weight-bearing, and nonweight-bearing.  State whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

b) Describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected cervical spine or lumbar spine disability.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper or lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

c) Provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician), if there are any, in the last 12-month period.

4.  Then schedule the Veteran for a VA examination to determine the current severity of her post-right clavicle fracture with deformity and right shoulder tendonitis with degenerative changes.  The claims file should be made available to and reviewed by the examiner.  Range of motion testing should be conducted in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 
 
5.  Schedule the Veteran for a VA examination to determine the current severity of her fibromyalgia.  The examiner should review the claims file and should note that review in the report.  

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


